            Case 2:18-cv-00868-JHS Document 21 Filed 03/20/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    STRIKE 3 HOLDINGS, LLC,

                            Plaintiff,
                                                                   CIVIL ACTION
          v.                                                       NO. 18-0868

    GEORGE BORDLEY,

                            Defendant.


                                               ORDER

         AND NOW, this 19th day of March 2019, upon consideration of Defendant’s Motion for

Leave to File Instanter Motion for Reconsideration (Doc. No. 19), and Plaintiff’s Response in

Opposition to Defendant’s Motion (Doc. No. 20), it is ORDERED that Defendant’s Motion for

Leave to File (Doc. No. 19) is DENIED.1


1
     On January 31, 2019, Plaintiff Strike 3 Holdings, LLC filed a Motion to Compel (Doc. No. 17),
     asking the Court to compel Defendant George Bordley to provide complete responses to certain
     discovery requests. Additionally, Plaintiff asked the Court to award (1) attorney’s fees, and (2)
     costs related to hiring four technicians for a scheduled meeting that Defendant did not attend
     without advance notice to Plaintiff that he would not be there. (Id.) Defendant did not file a
     response to the Motion to Compel. Nor did he request additional time to do so.

     Local Rule 7.1(c) provides that “[u]nless the Court directs otherwise, any party opposing [a]
     motion shall serve a brief in opposition together with an answer or other response that may be
     appropriate, within fourteen (14) days after service of the motion and supporting brief. In the
     absence of timely response, the motion may be granted as uncontested . . . .” On February 26,
     2019, after waiting nearly one month for a response from Defendant, the Court granted the
     uncontested Motion to Compel and ordered Defendant to pay $2,630.46 in costs related to
     hiring the four technicians. (Doc. No. 18.) The Court did not order Defendant to pay attorney’s
     fees.

     On March 13, 2019, fifteen days after the Court’s Order granting the Motion to Compel,
     Defendant filed the instant Motion for Leave to File Instanter Motion for Reconsideration.
     (Doc. No. 19.) Local Rule 7.1 (g) provides that “[m]otions for reconsideration or reargument
     shall be served and filed within fourteen (14) days after the entry of the order concerned, other
     than those governed by Federal Rule of Civil Procedure 59(e).” Because Defendant failed to
     file a motion for reconsideration within the 14-day deadline imposed by Local Rule 7.1(g), and
      Case 2:18-cv-00868-JHS Document 21 Filed 03/20/19 Page 2 of 2



                                                 BY THE COURT:



                                                 / s/ J oel H. S l om sk y
                                                 JOEL H. SLOMSKY, J.




in light of the fact that Defendant failed to respond to the Motion to Compel as required by
Local Rule 7.1(c), the Court will deny Defendant’s Motion to for Leave to File Instanter Motion
for Reconsideration (Doc. No. 19).
                                             2
